t c memo united_states tax_court midland financial co and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed august steven t ledgerwood and alan g holloway for petitioner ann l darnold and michael j o’brien for respondent memorandum opinion ruwe judge respondent determined the following deficiencies in petitioner’s federal income taxes tye deficiency date dollar_figure date big_number date big_number after taking into consideration the agreed adjustments contained in the notice_of_deficiency for the years ending date - - and the issue for decision is whether petitioner’s deductions for expenses_incurred in providing officers with nonbusiness flights on a company-owned airplane are limited by sec_274' to the amount reported as imputed_income to the recipient officers background the parties submitted this case fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner is a corporation that had its principal_place_of_business in oklahoma city oklahoma at the time it filed its petition for the period in issue petitioner had fiscal years ending date and petitioner also had a short taxable_year beginning august and ending date petitioner timely filed its forms u s_corporation income_tax return for the years in issue petitioner uses the accrual_method of accounting for tax purposes petitioner is principally engaged in the business of providing financial services petitioner’s headquarters are located in oklahoma city and through its subsidiaries petitioner has retail bank locations throughout oklahoma ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner originates and services commercial consumer and residential loans throughout the country midland aviation co aviation was a subsidiary of petitioner and filed consolidated federal_income_tax returns with petitioner on date aviation was liquidated and a falcon aircraft the falcon owned by aviation was transferred to petitioner during the years in issue petitioner used the falcon predominantly for business travel but it was occasionally used for personal travel by george and jeff records the recordses two corporate officers of petitioner petitioner kept accurate records that indicate the nature of the flights of the falcon ’ the personal_use of the falcon was treated as compensation to the recordses on the basis of the valuation rules set forth in sec_1_61-21 income_tax regs petitioner properly determined that the value of the personal_use to the recordses was dollar_figure dollar_figure and dollar_figure respectively for the taxable years ending date date and the short taxable_year ending date petitioner reported these 7on the basis of an allocation according to flight miles the percentages attributable to business use and personal_use during the years in issue were as follows tyr business personal date date date - - amounts on the recordses’ respective forms w-2 wage and tax statement as wages subject_to_withholding and the recordses reported these amounts as compensation on their respective individual income_tax returns the personal_use of the falcon served to compensate the recordses for their services as employees of petitioner and did not constitute constructive dividends to them the amounts of compensation paid to the recordses during the years in issue including the value of the personal_use of the falcon were reasonable on its federal_income_tax returns petitioner deducted the following amounts with respect to the operation of the falcon tye amount date dollar_figure date dollar_figure date dollar_figure total dollar_figure the amounts deducted by petitioner include the amounts treated as compensation to the recordses for the personal_use of the falcon respondent disallowed petitioner’s deductions related to the falcon to the extent that the portion of the deduction amounts attributable to the personal_use of the falcon exceeded the amounts treated as compensation to the recordses for such use -respondent determined the disallowed amount for each year in issue by multiplying the total amount deducted by the percentage attributable to personal_use and then subtracting the amounts included on the recordses’ respective forms w-2 discussion the parties agree that the value of the personal_use of the falcon is reportable by the recordses as compensation and that petitioner is entitled to deduct some amount in connection with that use respondent argues that the amounts of petitioner’s deductions attributable to the personal_use of the falcon are limited to the amounts reported as wages to the recordses for such use petitioner argues that the portion of petitioner’s deduction attributable to the personal_use of the falcon is not limited to the amounts reported as wages to the recordses in connection with the personal_use sec_162 generally provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business an expenditure is ordinary and necessary if it is directly connected with or proximately related to the taxpayer’s trade_or_business activities bingham’s 325_us_365 as an ordinary_expense of carrying_on_a_trade_or_business a taxpayer employer may deduct expenses paid as compensation_for_personal_services sec_162 if the compensation is in the form of a noncash fringe benefit the employer may take a deduction for expenses_incurred in providing the benefit if the value of the noncash fringe benefit is includable in the -- - recipient employee’s gross_income sec_1_162-25t temporary income_tax regs fed reg date amended fed reg date see sec_1_61-21 income_tax regs employee is required to include in gross_income the value of any fringe benefit received the employer may not deduct the value reported to an employee as compensation rather the employer 1s required to deduct its costs incurred in providing the benefit to the employee sec_1_162-25t temporary income_tax regs supra some deductions previously allowable under sec_162 were disallowed by the enactment of sec_274 sec_274 a a generally provides for the disallowance of deductions involving an entertainment amusement or recreation activity sec_274 b disallows the deduction of otherwise allowable expenses_incurred with respect to a facility used in connection with such activity however sec_274 provides that the general disallowance provision of sec_274 will not apply to expenses treated as compensation ----expenses for goods services and facilities to the extent that the expenses are treated by the taxpayer with respect to the recipient of the entertainment amusement or recreation as compensation to an employee on the taxpayer’s return of tax under this chapter and as wages to such employee for purposes of chapter relating to withholding of income_tax at source on wages respondent argues that sec_274 limits the amounts of petitioner’s deductions attributable to the personal_use of the falcon to the amounts reported by petitioner as wages attributable to that personal_use this is not an issue of first impression in 114_tc_197 affd per curiam __ f 3d __ 8th cir date we held that sec_274 acts to except the deductions in controversy from the effect of sec_274 and accordingly petitioner’s deduction for operation of the aircraft is not limited to the value reportable by its employees respondent recognizes that sutherland lumber-southwest inc precludes us from limiting petitioner’s deduction to the amount treated as compensation to the recordses unless we choose to overrule our prior opinion respondent urges us to do just that in sutherland lumber-southwest inc we provided an extensive analysis of the statute the context in which it appears its legislative_history and relevant regulations in affirming our opinion the court_of_appeals for the kighth circuit stated after a complete review de novo we agree with the tax court’s well-reasoned opinion and affirm on the basis of the analysis set forth therein because we have nothing of substance to add to the tax court’s thorough analysis further discussion is superfluous sutherland lumber--southwest inc v commissioner f 3d at __ - - the above quote applies to the case before us no purpose would be served by repeating the statutory analysis that led us to hold that an employer’s deduction is not limited to the amount reportable by its employees the doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification 111_tc_210 affd 214_f3d_1254 10th cir while respondent has thoroughly rearticulated his arguments in support of a different interpretation of the statute we find nothing therein that would cause us to refrain from applying the doctrine_of stare_decisis in the instant case accordingly we hold that petitioner’s deductions for operation of the falcon are in no way limited by the value reportable by the recordses decisions will be entered under rule
